Citation Nr: 1609215	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-37 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from August 1998 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The instant matter was previously before the Board in April 2014, at which time it was remanded for further development.  Upon completion of the development, the matter was readjudicated and denied via a June 2014 Supplemental Statement of the Case (SSOC).  The case was thereafter returned to the Board.

The Board notes that after issuance of the June 2014 SSOC, the Veteran filed a number of new compensation claims, to include a claim of entitlement to service connection for a right knee disability.  In February 2015, the Veteran was afforded a VA examination in connection with that claim, the report of which contains findings relevant to the left knee, as well as an etiology opinion regarding the Veteran's claimed left knee disability.  However, the February 2015 examination report contains findings and conclusions that are merely duplicative of the findings and conclusions contained in the report of a June 2014 VA examination that was afforded to the Veteran in accordance with the Board's April 2014 remand instructions.  Accordingly, the Board will not rely upon the February 2015 examination report in the instant decision.  See VAOPGCPREC 14-2001 (Thurber v. Brown, 5 Vet. App. 119, 126 (1993) requires not that the Agency of Original Jurisdiction issue a SSOC, but rather that the Board determine whether it intends to rely on any evidence developed or obtained since issuance of the statement of the case or the most recent SSOC.  If the Board intends to rely on such evidence, then it must provide the claimant with adequate notice and an opportunity to respond).




FINDING OF FACT

The evidence fails to show that degenerative changes of the left knee first manifested in service or to a compensable degree within a year of discharge from service and the probative evidence does not demonstrate that any current left knee disability is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in September 2008.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims decided herein.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim and the Board is also unaware of any such outstanding evidence.  

Further, in June 2014, the Veteran was afforded VA examination in connection with his claim of service connection for a left knee disability and the examiner proffered an opinion regarding the likelihood that the Veteran's claimed disability is related to service.  The Board finds that the medical evidence developed in connection with the Veteran's claim contains sufficient evidence by which to evaluate it based on the theory advanced by the Veteran.  The Board thus concludes the Veteran was provided with an adequate medical examination and that the opinion obtained is sufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. 
§ 3.309(a)).

Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

The Veteran seeks service connection for a left knee disability, which he believes is attributable to service.  A review of the Veteran's STRs shows that during service, the Veteran fell on ice and developed knee pain.  The assessment was a left knee contusion.  Three months later, the Veteran again presented with complaints of knee pain, which he indicated had existed since his previous fall on the ice.  The possibility of a tibial tuberosity or patellar fracture was noted, and the Veteran was referred for an x-ray.  However, it does not seem that the Veteran ever presented for an x-ray study, as his STRs appear complete and do not contain any such report or follow-up treatment or assessment concerning the left knee.  Critically, at the time of his April 2000 separation examination, the Veteran's lower extremities were clinically evaluated as normal, and there is no indication of any left knee disability.  Indeed, the Veteran himself reported that he was in excellent health and specifically denied any knee problems, while endorsing other symptoms (back pain).  If a condition such as a patellar fracture had been subsequently confirmed by x-ray, it is reasonable to assume that the Veteran would have reported it at that time.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that under FED. R. EVID. 803 (7), "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

In initially claiming service connection for a bilateral knee condition, the Veteran did not state when his disability began or list any specific dates of treatment.  Rather, he merely indicated treatment at Fort Bragg and the Eastern Oklahoma Orthopedic Center.  Records from the Eastern Oklahoma Orthopedic Center were obtained, a review of which shows that in December 2002, the Veteran underwent an arthroscopically assisted anterior cruciate ligament (ACL) reconstruction to repair a torn ACL, right knee.  The private treatment records contain no findings relevant to the left knee, but do note that in 2006, the Veteran was treated for development of ganglion cyst over the anteromedial aspect of the proximal tibia (left or right side is not indicated).  

X-rays of the left knee were obtained in March 2009, due to the Veteran's complaints of progressive knee pain and giving way.  The resulting report showed that the bones and joints of the left knee were intact without evidence of fracture, dislocation or osseous mass lesion.  No significant degenerative changes were noted, nor was any effusion.  The soft tissues were also noted to be well maintained.  That same month, the Veteran was fitted for a hinged knee brace to assist with his instability/giving way.  VA treatment records dated in August 2009 indicate that the Veteran was seen for a physical therapy consultation in order to obtain strengthening exercises for both knees.

The Veteran was afforded a VA examination in June 2014.  The examiner reviewed the claims folder and noted the in-service fall on ice and subsequent treatment for left knee pain.  The examiner also recorded the Veteran's report that after he fell on ice during service, landing on his left knee, he developed overgrowth bone and has since then experienced limitation of flexion, recurrent swelling and severe pain.  X-rays taken as part of that examination revealed degenerative arthritis of the knees, bilaterally, as well as enthesopathic changes of knees, more conspicuous on the right side.  No fracture, dislocation, joint effusion, or focal bony lesions were appreciated.  Regarding the likelihood that the Veteran's left knee disability is attributable to service, the examiner opined that the Veteran degenerative changes of the left knee joint are less likely related to the in-service fall and more likely related to the natural ageing process and the shifting of weight from the right knee after the ACL repair.  The examiner noted that the degenerative changes were not noted until 2009, or approximately nine years after the in-service injury occurred, at which time they were not significant.  The examiner indicated that the event in service was transitory and resolved with treatment.  (Parenthetically, the Board notes that this opinion is shared by the VA examiner who conducted a February 2015 examination of the Veteran, as referred to in the Introduction.)

At the outset, the Board notes that there is no indication that the Veteran's left knee arthritis manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Indeed, the Veteran's STRs are silent for evidence of left knee arthritis in service.  Post service treatment records also fail to demonstrate the onset of left knee arthritis within a year of discharge from service.  It is not until 2009 that treatment records indicated degenerative changes of the left knee.  Further, no medical provider has suggested that the Veteran's degenerative changes of the left knee developed within a year of service.  The one-year presumption for arthritis under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.
The Board finds that service connection for a left knee disability on a direct basis is also not warranted.  Regarding the 2014 VA examiner's negative nexus opinion, the Board finds that it is adequately supported by the reasons stated therein.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements regarding his in-service injury and continuity of pain, the nature of the Veteran's current left knee disability, and the length of time between the alleged injury and diagnosis of the Veteran's current disabilities, and the risk factors for developing arthritis, in concluding that the Veteran's left knee disability is not related to service.  The Board finds that, in light of the VA examiner's opinion, which is not contradicted by any other medical evidence of record, there is no basis to establish service connection for a left knee disability, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  The Board also points out that although the evidence raises a question as to whether the Veteran's left knee disability is attributable to his right knee disability, there is no reason to further develop the Veteran's claim under a theory of secondary service connection.  This is so because the Veteran is not service connected for his right knee disability.

Further, to the extent that the VA examiner's negative nexus opinion is lacking in rationale, the Board notes that there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  The examiner considered the in-service fall, as well as the Veteran's lay assertions of recurrent symptoms since service, but opined against an association between the two.  Furthermore, no medical professional has specifically attributed any current left knee disability to service.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that he has a current disability of the left knee that is attributable to service, to include the fall on ice sustained therein.
Although the Veteran believes that he has a left knee disability that is attributable to service, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusion to the contrary.  In this regard, the Board has considered the Veteran's assertions of continued symptomatology since service.  However, as arthritis was not in fact demonstrated or noted in service, the nexus prong cannot be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  Accordingly, because there is no probative evidence attributing any current left knee disability to service, the Veteran's claim of service connection for such must be denied.  See Davidson, supra. 


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


